Appeal from a decision and award of the Workmen’s Compensation Board. Decedent employee was a truck driver and collector in a carting business. While driving employer’s truck on an icy street he suffered a heart attack as a result of which he died. His helper testified that as decedent was driving the truck he told the witness “ that we were slipping and skidding ” and he was “ a little afraid ” and “ didn’t want to hit anything ”. The helper further testified “ he started grabbing the wheel * * * he was complaining, he was getting a pain in his chest.” The truck was eight and one-half tons unloaded and the witness elaborated in some detail the physical effort made by the decedent to control the truck under skidding conditions and the immediate physical reactions in the driver that he observed. Medical testimony adequately associates this physical activity and the illness. The claim falls within the range of eases where physical activity in the work is associated with the heart attack. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present ■ — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.